19-3506-bk(L)
     In Re: AMR Corp.

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 1st day of February, two thousand twenty-one.
 4
 5          PRESENT: AMALYA L. KEARSE,
 6                           PIERRE N. LEVAL,
 7                           RAYMOND J. LOHIER, JR.,
 8                                   Circuit Judges.
 9          ------------------------------------------------------------------
10          IN RE: AMR CORPORATION,
11
12                           Debtor.
13          ------------------------------------------------------------------
14
15          JOHN KRAKOWSKI, KEVIN HORNER, M. ALICIA
16          SIKES,
17
18                          Plaintiffs-Appellants,
19
 1                   v.                                                         No. 19-3506(L),
 2                                                                              No. 19-4378(CON)
 3
 4         ALLIED PILOTS ASSOCIATION, AMERICAN
 5         AIRLINES, INC.,
 6
 7                          Defendants-Appellees.
 8         ------------------------------------------------------------------
 9
10         FOR PLAINTIFFS-APPELLANTS:                                ALLEN P. PRESS, Jacobson Press
11                                                                   P.C., St. Louis, MO
12
13         FOR DEFENDANT-APPELLEE                                    MARK WAYNE ROBERTSON,
14         AMERICAN AIRLINES, INC.                                   (Sloane Ackerman, on the brief),
15                                                                   O’Melveny & Myers LLP, New
16                                                                   York, NY; Robert Alan Siegel,
17                                                                   O’Melveny & Myers LLP, Los
18                                                                   Angeles, CA

19         FOR DEFENDANT-APPELLEE                                    Steven K. Hoffman,
20         ALLIED PILOTS ASSOCIATION                                 (Daniel M. Rosenthal, on the
21                                                                   brief), James & Hoffman, P.C.,
22                                                                   Washington, DC
23

24         Appeal from judgments of the United States District Court for the

25   Southern District of New York (Lewis A. Kaplan, Judge, and Kimba Wood, Judge).

26         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

27   AND DECREED that the judgments of the District Court are AFFIRMED.




                                                        2
 1         The Plaintiffs-Appellants are pilots formerly employed by Trans World

 2   Airlines, Inc. (“TWA”) and now employed by American Airlines, Inc. They

 3   appeal from both an October 2, 2019 judgment of the District Court (Kaplan, J.)

 4   and a December 18, 2019 judgment of the District Court (Wood, J.). Each

 5   judgment affirmed orders entered by the United States Bankruptcy Court for the

 6   Southern District of New York (Lane, B.J.) granting summary judgment in favor

 7   of Allied Pilots Association (“APA”) and American Airlines on some claims and

 8   dismissing all other claims on a motion to dismiss. The Plaintiffs-Appellants

 9   claimed that APA, the union representing all American Airlines pilots, including

10   legacy TWA pilots, breached its duty of fair representation, and that American

11   Airlines colluded in that breach. We assume the parties’ familiarity with the

12   underlying facts and prior record of proceedings, to which we refer only as

13   necessary to explain our decision.

14         We affirm the dismissals of the Plaintiffs-Appellants’ claims against APA

15   and American Airlines for substantially the reasons stated (a) by the Bankruptcy

16   Court in its opinions and orders entered June 3, 2014, September 3, 2015,

17   September 22, 2015, April 14, 2017, and June 12, 2018, (b) by Judge Kaplan in his


                                             3
1   opinion and order dated October 2, 2019, and (c) by Judge Wood in her opinion

2   and order dated December 17, 2019.

3         We have considered the Plaintiffs-Appellants’ remaining arguments and

4   conclude that they are without merit. For the foregoing reasons, the judgments

5   of the District Court are AFFIRMED.

6                                         FOR THE COURT:
7                                         Catherine O’Hagan Wolfe, Clerk of Court




                                            4